Citation Nr: 1035396	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-38 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for sleep apnea, claimed as due to an undiagnosed 
illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for chronic fatigue syndrome, claimed as due to an 
undiagnosed illness and as secondary to sleep apnea.

3.  Whether new and material evidence has been submitted to 
reopen a claim for irritable bowel syndrome, claimed as diarrhea 
and due to an undiagnosed illness.

4.  Entitlement to service connection for sleep apnea, claimed as 
due to an undiagnosed illness.

5.  Entitlement to service connection for chronic fatigue 
syndrome, claimed as due to an undiagnosed illness and as 
secondary to sleep apnea.

6.  Entitlement to service connection for irritable bowel 
syndrome, claimed as diarrhea and due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from December 1986 to November 
1995.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in June 2010.  A transcript 
of the hearing has been associated with the claims file.

The issues of service connection for sleep apnea, CFS, and IBS 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied entitlement 
to service connection for sleep apnea, chronic fatigue syndrome, 
and irritable bowel syndrome; the Veteran did not appeal.

2.  New and material evidence has been received to reopen the 
claims for service connection for sleep apnea, chronic fatigue 
syndrome, and irritable bowel syndrome.


CONCLUSIONS OF LAW

1.  The February 2003 rating decision denying service connection 
for sleep apnea, chronic fatigue syndrome, and irritable bowel 
syndrome is final.  38 U.S.C. § 709 (1952); 38 U.S.C.A. § 7105(c) 
(West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for sleep apnea, 
chronic fatigue syndrome, and irritable bowel syndrome; the 
claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.     
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for sleep apnea, chronic fatigue 
syndrome (CFS), and irritable bowel syndrome (IBS) and in a 
February 2003 rating decision.  The Veteran was advised of his 
right to appeal.  The next communication regarding these claims 
was received in July 2007, more than one year after the February 
2003 rating decision.  Therefore, the February 2003 rating 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO originally denied the claims seeking service connection 
for sleep apnea and CFS, in February 2003 because the evidence 
did not show that the disorders were due to undiagnosed 
illnesses.  The RO also stated that both disorders were symptoms 
of depression and that neither were independent disorders.  The 
claim for service connection for a diarrhea disorder, or IBS, was 
denied because service treatment records (STRs) showed only one 
instance of diarrhea in service, which was related to a viral 
syndrome, and because evidence failed to show a current 
condition, either from undiagnosed or diagnosed causes.

The evidence of record at the time of the February 2003 rating 
decision included the Veteran's STRs and an August 2002 Gulf War 
examination report, including specialty examinations for sleep 
disorders, fatigue, and gastrointestinal disorders.  Since the 
February 2003 rating decision, the Veteran has submitted VA 
outpatient treatment records, a May 2010 Gulf War examination 
report, and personal statements, including testimony before the 
Board.  The VA outpatient treatment records indicate a diagnosis 
of sleep apnea and IBS with lactose intolerance.  During his 
testimony before the Board, the Veteran stated that his symptoms 
of IBS started when he was discharged from service and that the 
condition causes diarrhea twice per week.  He said he takes 
medication to control his IBS.  For his sleep apnea, the Veteran 
stated that while in service, fellow servicemen would throw 
things at him while he slept to make sure that he was still 
breathing.  Because the newly submitted evidence shows a 
diagnosis of sleep apnea and IBS and insinuates a link between 
service and the disabilities, the Board finds that new and 
material evidence has been received to reopen the claims for 
service connection for sleep apnea and IBS.

Regarding the chronic fatigue syndrome, the Veteran alleges that 
his chronic fatigue is secondary to his sleep apnea, which is 
supported by findings in the May 2010 Gulf War examination.  
Accordingly, Board finds that the claim for CFS must also be 
reopened and considered on the merits.

Accordingly, the Board finds that the claims for service 
connection for sleep apnea, CFS, and IBS are reopened.  To that 
extent the appeal is granted.

Since the Veteran's claims for service connection for sleep 
apnea, CFS, and IBS have been reopened, any deficiency in notice 
under the VCAA, Kent v. Nicholson, 20 Vet. App. 1 (2006), or 
otherwise, is not prejudicial to the Veteran and will not be 
further discussed.


ORDER

New and material evidence having been received, the claim for 
service connection sleep apnea, chronic fatigue syndrome, and 
irritable bowel syndrome are reopened.  To that extent the appeal 
is granted.


REMAND

The RO denied the Veteran's claims fot service connection for 
sleep apnea, CFS, and IBS on the basis that new and material 
evidence had not been submitted to reopen a prior final decision.

In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court 
indicated that when a Board reopens a claim after the RO has 
denied reopening the same claim, the matter must generally be 
returned to the RO for consideration on the merits.  As the RO 
has not evaluated the service connection claim for sleep apnea, 
chronic fatigue syndrome, and irritable bowel syndrome on the 
merits, the Board finds that it would be potentially prejudicial 
to adjudicate the claim on the merits at this time.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand is necessary so 
that the RO can adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims on appeal.  
If any claim remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


